DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Porras US 2014/0110081 A1.
Regarding claim 1, Porras discloses a method for a plug-in hybrid electric vehicle (PHEV) (paragraphs [0013],[0014]) ,comprising; while flowing coolant through an engine coolant system, the engine coolant system including a heating loop (66) coupled to a cooling loop (68)  via a heater core isolation  valve (HCIV) (44); activating a heater (42) coupled to the heating loop (66) for a duration  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4 are rejected under 35 U.S.C. 103 as being obvious over Porras US 2014/0110081 A1. As applied in claim 1 above and further in view of Roman U.S. Patent 6,155,296.
Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 2, the method of claim 1, wherein flowing coolant through the engine coolant system includes flowing coolant selectively through the heating loop where coolant flows through the HCIV (42), a temperature sensor (48), and a heater core (50) while bypassing the cooling loop (68) when the valve is commanded to adjust to a second position (energized), wherein the HCIV is adjustable between a first position (unenergized) and a second position, the first position  different from the second position. (See paragraph [0021]-[0030])
However, Porras does not expressly show the interworking of the HCIV (42) comprises a pivotable partition that is adjustable between a first position and a second position. 
Roman teaches if a HCIV 10 comprising a pivotable partition that is adjustable between a first position and a second position, the first position different from the second position. See figure 5.
At time of invention it would have been a matter of design choice since either valve is capable of performing the functions of the invention. 
Regarding claim 3, Porras teaches the method of claim 2, wherein indicating the actual position of the valve includes indicating that the valve is stuck in the second position, following the command to 
Regarding claim 4, Porras shows the method of claim 3, wherein the threshold rise in coolant temperature is a predetermined increase in temperature above a temperature of the coolant prior to activating the heater. Paragraph [0031] …If the change in temperature of the electric-only heating loop is greater than a calibrated value and the change in temperature at the engine coolant outlet is less than another calibrated value, then the HCIV position is inferred to be in the proper position in the electric-only heating loop position….

Response to Amendment
Applicant’s remarks have been fully considered and examiner agrees with the applicant’s remarks. However, the merits of the arguments have not been incorporated into previously rejected claims 1-4.  
The claims remain rejected and office action is made final.  

Allowable Subject Matter
Claims 6-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M_F from 3pm-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD CASTRO/Examiner, Art Unit 3747                          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747